Citation Nr: 1229594	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-38 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for gastrointestinal cancer. 

2.  Entitlement to service connection for gastrointestinal cancer, to include as due to herbicide (Agent Orange) exposure, and to include as due to alleged exposure to radiation.  

3.  Entitlement to service connection for a kidney disorder, to include as due to herbicide (Agent Orange) exposure, and to include as due to alleged exposure to radiation.  


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1967 to September 1970.  During this time, he served in the Republic of Vietnam during the Vietnam War.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In July 2012, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated in 2011 and 2012, which are pertinent to the present appeal.  Although the RO reviewed these records, the RO did not issue a Supplemental Statement of the Case (SSOC) subsequent to its review.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011).  Regardless, there is no prejudice to the Veteran, because upon remand, the RO/AMC will have the opportunity to review these records and issue an SSOC prior to readjudicating the appeal.  

The Board is reopening service connection for gastrointestinal cancer on the basis of new and material evidence.  Thereafter, the Board is remanding both service connection claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The RO denied service connection for gastrointestinal cancer in a January 2004 rating decision.  Although notified of the denial, the Veteran did not initiate an appeal.

2.  Evidence received since the January 2004 rating decision is new, relevant, and raises a reasonable possibility of substantiating the gastrointestinal cancer claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for gastrointestinal cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted since the last prior, final denial of the service connection for gastrointestinal cancer claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As to the new and material evidence issue for gastrointestinal cancer, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The March 2006 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issue for gastrointestinal cancer.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With regard to the underlying service connection claims, the Board is conducting further evidentiary development into these issues by way of a remand to the RO/AMC, as discussed below.  Therefore, an analysis regarding compliance with the VCAA for the underlying service connection issues is not warranted at this time.  

New and Material Evidence - Gastrointestinal Cancer

The RO originally denied service connection for gastrointestinal cancer in a January 2004 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

In the prior, final January 2004 rating decision, the RO denied the gastrointestinal cancer claim because the available scientific and medical evidence of record failed to establish a nexus between current gastrointestinal cancer and presumed herbicide exposure from the Veteran's military service in Vietnam.  

In the February 2010 and October 2010 SSOCs, the RO reopened the new and material evidence claim and adjudicated the issue of service connection for gastrointestinal cancer on the merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

The Veteran filed his petition to reopen service connection for gastrointestinal cancer in August 2005.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  That is, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.
          
Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final January 2004 rating decision.  Specifically, the Veteran submitted a July 2009 VA opinion from a VA physician, Dr. D.S., MD.  This physician opined that since the Veteran was exposed to herbicidal agents during his military service in Vietnam, "there may be" a causal relationship between Agent Orange exposure during service and the subsequent development of malignant carcinoid in the Veteran.  Thus, presuming the credibility of this evidence, this medical opinion identifies a possible relationship between his current gastrointestinal cancer and herbicide exposure from his military service.  So this evidence relates to an unestablished fact necessary to substantiate his acquired gastrointestinal cancer claim and raises a reasonable possibility of substantiating his claim.  That is to say, this evidence is new and material and the Veteran's gastrointestinal cancer claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received, the claim for service connection for gastrointestinal cancer is reopened.  To this extent, the appeal is granted.


REMAND

As discussed above, the claim for service connection for gastrointestinal cancer is reopened based on the submission of new and material evidence.  However, before addressing the merits of both service connection claims on appeal, the Board finds that additional development is required.

First, the RO/AMC has not secured the Veteran's service personnel records (SPRs) from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  In this regard, VA is required to obtain "relevant" records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records such as SPRs.  38 C.F.R. § 3.159(c)(2) and (3).  According to the Veteran, SPRs may reveal official orders assigning him to the Erie, Pennsylvania VA Hospital for treatment for a kidney infection while on leave during service sometime between December 1968 and February 1969.  See June 2009 DRO hearing testimony at page 6; September 2010 Veteran's statement.  

Second, the RO/AMC must undertake further efforts to obtain possible missing service treatment records (STRs) - specifically, inpatient records from the Erie, Pennsylvania VA Hospital and inpatient records from the Tan Son Nhut Air Force Base Hospital outside Saigon in Vietnam.  These records allegedly show treatment for a kidney infection.  The Veteran says he was hospitalized in Vietnam for about a week, and then received in-service follow-up treatment while on leave in the United States at the VA Hospital in Erie, Pennsylvania.  Both sets of records would be dated sometime between December 1968 and February 1969.  See July 2012 Travel Board hearing testimony at pages 4-5; September 2010 Veteran's statement; December 2008 VA Form 9; June 2009 DRO hearing testimony at pages 2-4. 

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  In addition, when STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA is very high.

Review of the claims file reveals the RO secured the Veteran's STRs.  In addition, requests to secure the alleged records from the present day VA Medical Center (VAMC) in Erie, Pennsylvania were met with negative replies in October 1980 and April 2010.  However, it is possible that "inpatient" records exist but are not present in the claims folder.  In this vein, records of inpatient or "clinical" treatment in service are sent to the NPRC after 1-2 calendar years, but are kept in a separate file from the file containing other STRs.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  The Board is unable to discern whether a specific request for "clinical" records was made or whether the specific code to request records of inpatient or "clinical" was used.  Given the obvious relevance of any missing inpatient or "clinical" STRs in the adjudication of the kidney disorder at issue, the Board finds it necessary to remand the claim to ensure that all proper avenues for securing these records have been pursued and to afford the Veteran every benefit of assistance from VA.

Third, with regard to the VCAA, the notice letters sent by the RO to the Veteran in March 2006 and May 2006 are insufficient.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate his service connection claims for gastrointestinal cancer and a kidney disorder based on herbicide and radiation exposure; (2) inform him about the information and evidence the VA would seek to provide; (3) inform him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this regard, although the March 2006 VCAA letter addressed the unique evidentiary requirements for herbicide exposure claims, no VCAA letter addressed the unique evidentiary requirements for radiation claims.  See e.g., 38 C.F.R. §§ 3.309, 3.311 (2011).  A remand is required for the RO/AMC to send a VCAA notice letter to correct this deficiency.  The Veteran alleges exposure to radiation from microwave towers in Vietnam.  He states that as a military policeman, he provided physical security support to remote signal sites, usually within close proximity to microwave towers used for transcontinental communications.  He says his primary function was to build, secure, and maintain the perimeters of these sites.  He adds that signal personnel were rotated on a regular basis to minimize their radiation exposure; however, he asserts his unit was never rotated, thus allegedly maximizing his radiation exposure from these microwave towers.  He maintains that in recent years scientific evidence shows a positive relationship exists between electromagnetic transmissions and cancer.  See November 2010 Veteran's statement; December 2008 VA Form 9.  

Fourth, the RO/AMC must undertake further development and procedural actions with regard to the service connection claims for gastrointestinal cancer and a kidney disorder as the result of ionizing radiation, as outlined in 38 C.F.R. § 3.311.  In this respect, the Board sees that 38 C.F.R. § 3.309 presumptively permits service connection for certain cancer types, including the Veteran's stomach / colon / small intestine cancer, for "radiation-exposed" Veterans.  38 C.F.R. § 3.309(d)(2).  However, a "radiation-exposed Veteran" is defined as a Veteran who was involved in a "radiation-risk activity" during military service.  Regulations specifically define "radiation-risk activities" to include:  participation at atmospheric nuclear tests; participation in the occupation of Hiroshima or Nagasaki, Japan during specific periods of time; internment as a prisoner of war in Japan during World War II; service at specific nuclear weapons production facilities; and participation in specific underground nuclear tests.  38 C.F.R. §§ 3.309(d)(3).  In this case, there is no specific evidence or even an allegation from the Veteran that he engaged in a "radiation-risk activity" as defined under 38 C.F.R. § 3.309(d).  Thus, presumptive service connection under 38 C.F.R. § 3.309(d) is not for application here, and no further development under that regulation is warranted.   

That notwithstanding, as mentioned above, further development and procedural actions are still warranted as outlined in 38 C.F.R. § 3.311.  The governing regulation states that, in all claims in which it is established that a "radiogenic disease" first became manifest after service within a certain time frame for that disease, and it is contended that the disease resulted from ionizing radiation exposure, a dose assessment will be made.  38 C.F.R. § 3.311(a)(2).  The Veteran's documented gastrointestinal cancer is considered a "radiogenic disease," as listed under 38 C.F.R. § 3.311(b)(2)(ix) and (x), and manifested here over 5 years after the alleged exposure to ionizing radiation during service pursuant to 38 C.F.R. 3.311(b)(5).  Therefore, as it is contended his gastrointestinal cancer resulted from ionizing radiation exposure, to properly develop this claim under 38 C.F.R. § 3.311, an assessment must be made as to whether the Veteran was exposed to any ionizing radiation during service and to the size and nature of any radiation dose.  This assessment must be requested from the Under Secretary for Health, as opposed to the Department of Defense.  See 38 C.F.R. § 3.311(a)(2)(iii).  Then, depending on whether or not the dose assessment reveals exposure to ionizing radiation, the RO/AMC may refer the claim to the Under Secretary for Benefits for further consideration, including a medical opinion as to etiology, but only if appropriate. See 38 C.F.R. § 3.311(b)(1)(i)-(iii).

Fifth, a remand to the RO/AMC is required for clarification of a July 2009 VA opinion of Dr. D.S.  VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  As part of this duty, if further clarification of certain evidence is essential for a proper appellate decision, the Board shall remand the case to the RO, specifying the action to be undertaken.  See 38 C.F.R. § 19.9(a).  In fact, the Court recently held that, pursuant to 38 U.S.C. § 5103A(a), when a medical examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the medical examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  This duty should be undertaken when the burden on VA in obtaining this missing information is minimal.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011). 

Clarification of the July 2009 VA opinion of Dr. D.S. is required.  Dr. D.S. opined in July 2009 that since the Veteran was exposed to herbicidal agents during his military service in Vietnam, "there may be" a causal relationship between Agent Orange exposure during service and the subsequent development of malignant carcinoid in the Veteran.  However, Dr. D.S. did not provide an explanation or specific rationale for his opinion.  Dr. D.S. did not discuss the Veteran's individual history in the development of his gastrointestinal cancer; in addition, nor did Dr. D.S. offer a clinical basis in science or medicine for a connection between Agent Orange exposure and the subsequent development of malignant carcinoid in the Veteran.  In a September 2010 statement, the Veteran requested that VA contact Dr. D.S. for further clarification.  Also, before the Board can rely on an examiner's conclusion that an etiology opinion is speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board emphasizes that Dr. D.S. as of 2009 was a VA physician who worked at the Huntington, West Virginia VAMC, so the burden on VA in obtaining this clarification is minimal.  Therefore, further clarification from Dr. D.S. must be undertaken on remand. 

Sixth, the RO/AMC must secure a VA addendum opinion from the August 2009 VA stomach examiner with regard to the Veteran's gastrointestinal cancer, on the basis of in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion).  This opinion must properly address whether the Veteran's gastrointestinal cancer, which is not a presumptive disease for herbicide purposes, is otherwise directly related to presumed herbicide exposure during military service in Vietnam.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  This opinion must also address whether the Veteran's gastrointestinal cancer is caused by or the result of radiation exposure during service, in light of the findings of the radiation dose assessment also being secured in this remand.  See 38 C.F.R. §§ 3.309, 3.311 (2011).  

The previous August 2009 VA examiner failed to discuss the Veteran's contention that multiple studies by the American Medical Association have shown that gastrointestinal cancer can be related to Agent Orange exposure.  The Veteran submitted a copy of House Bill H.R. 3491 to show that presumptive service connection for gastrointestinal cancer was at least being considered by the House at that time based on medical evidence.  In addition, the VA examiner failed to discuss the Veteran's unusual situation in that the Veteran maintains other physicians have told him he did not have the usual risk factors of age, gender, race, or alcohol use for the development of gastrointestinal cancer.  Thus, the Veteran maintains that in-service herbicide exposure is the only possible cause of his cancer.  See September 2010 Veteran's statement; December 2008 VA Form 9; October 2005 claim.  

Therefore, the claims folder will be returned to the VA examiner who conducted the August 2009 VA examination to provide an addendum opinion.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If the August 2009 VA examiner is no longer available, another qualified VA clinician will provide the addendum opinion. 

Seventh, the RO/AMC must secure a VA opinion (not an examination) with regard to the Veteran's kidney disorder, on the basis of in-service incurrence, as well as on the basis of being secondary to metastatic carcinoid syndrome.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This opinion must properly address whether the Veteran's kidney disorder, which is not a presumptive disease for herbicide purposes, is otherwise directly related to presumed herbicide exposure during military service in Vietnam.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  This opinion must also address whether the Veteran's kidney disorder is caused by or the result of radiation exposure during service, in light of the findings of the radiation dose assessment also being secured in this remand.  See 38 C.F.R. §§ 3.309, 3.311 (2011).  The Veteran credibly and repeatedly states that he was hospitalized and treated for a kidney infection during service sometime between December 1968 and February 1969.  See July 2012 Travel Board hearing testimony at pages 4-5; September 2010 Veteran's statement; December 2008 VA Form 9; June 2009 DRO hearing testimony at pages 2-4.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate the claims for service connection for gastrointestinal cancer and a kidney disorder on the basis of alleged exposure to RADIATION during service.  See 38 C.F.R. §§ 3.309, 3.311 (2011).  Specifically, this letter must address the unique evidentiary requirements for radiation claims and include a copy of the appropriate questionnaire for radiation claims.  It should explain that presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted for certain diseases present in "radiation-exposed Veterans."  Second, it should explain that a "radiogenic disease" may be service connected on a direct basis after specified developmental procedures are conducted under the framework of 38 C.F.R. § 3.311.  Third, it should explain that, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, direct service connection must still be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for certain chronic diseases, such as malignant tumors.  

2.  The RO/AMC must contact the NPRC and /or RMC or other appropriate locations and secure the Veteran SPRs for his active military service with the Army from September 1967 to September 1970.  (The Veteran maintains that SPRs may reveal official orders assigning him to the Erie, Pennsylvania VA Hospital for treatment for a kidney infection while on leave during service sometime between December 1968 and February 1969).  Most importantly, if his SPRs are unavailable or no longer exist, a negative reply to this effect is required from the NPRC or other appropriate facility.  See 38 C.F.R. § 3.159(c)(2).  

3.  The RO/AMC must contact the NPRC, RMC, or other appropriate facility and attempt to obtain inpatient STRs from the Erie, Pennsylvania VA Hospital and inpatient STRs from the Tan Son Nhut Air Force Base Hospital outside Saigon in Vietnam.  Both sets of records would be dated sometime between December 1968 and February 1969.  These records allegedly show treatment for a kidney infection during service.  The Veteran says he was hospitalized in Vietnam for about a week, and then received in-service follow-up treatment while on leave at the VA Hospital in Erie, Pennsylvania.  Ensure this request specifically asks for "inpatient" or "clinical" records and is issued under the appropriate request code and directed to the correct facility.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  All attempts to secure these "inpatient" or "clinical" STRs must be documented in the claims file.  Most importantly, if these records are unavailable or no longer exist, a negative reply to this effect is required from the NPRC or other appropriate facility.  See 38 C.F.R. § 3.159(c)(2).  

4.  The RO/AMC must contact Dr. D.S. for clarification of his July 2009 VA nexus opinion.  See 38 C.F.R. § 19.9(a); Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011) (discussing when clarification of medical evidence is appropriate).  Dr. D.S., a VA physician, opined in a July 2009 letter that since the Veteran was exposed to herbicidal agents during his military service in Vietnam, "there may be" a causal relationship between Agent Orange exposure during service and the subsequent development of malignant carcinoid in the Veteran.  However, if he is still available, VA must request that Dr. D.S. do the following: (i) provide an explanation or specific rationale for his opinion; (ii) discuss the Veteran's individual history in the development of his gastrointestinal cancer; and (iii) discuss any clinical basis in science or medicine for a link between Agent Orange exposure and the subsequent development of gastrointestinal cancer in the Veteran. 

5.  After securing any available SPRs, STRs, and sending the Veteran VCAA notice for radiation claims, the RO/AMC must obtain a dose assessment from the Under Secretary for Health as required under 38 C.F.R. § 3.311(a)(2)(iii) as to whether the Veteran was exposed to radiation during service and the nature (ionizing or non-ionizing) and size of such radiation dose.  

In obtaining this dose assessment, provide the Under Secretary for Health with copies of the Veteran's STRs and SPRs from his military service, as well as any additional, probative statements from the Veteran regarding the specifics of his alleged radiation exposure.  Specifically, the Veteran alleges exposure to radiation from microwave towers in Vietnam.  He states that as a military policeman, he provided physical security support to remote signal sites, usually within close proximity to microwave towers used for transcontinental communications.  He says his primary function was to build, secure, and maintain the perimeters of these sites.  He adds that signal personnel were rotated on a regular basis to minimize their radiation exposure; however, he asserts his unit was never rotated, thus allegedly maximizing his radiation exposure from these microwave towers.  He maintains that in recent years scientific evidence shows a positive relationship exists between electromagnetic transmissions and cancer.  See November 2010 Veteran's statement; December 2008 VA Form 9. 

Then, depending on whether or not the dose assessment reveals exposure to ionizing radiation, refer the gastrointestinal cancer and kidney disorder claims to the Under Secretary for Benefits for further consideration, including a medical opinion as to etiology, but only if exposure to ionizing radiation is confirmed.  See 38 C.F.R. § 3.311(b)(1)(i)-(iii).

6.  After sending the above VCAA notice and after securing any available SPRs, STRs, and radiation dose assessment from the Under Secretary for Health, the RO/AMC must secure a VA addendum opinion from the August 2009 VA stomach  examiner.  If the August 2009 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be made available for review for the examination and the addendum report must state whether such review was accomplished.  As to Virtual VA treatment records, all relevant records must be made available to the examiner either in the Virtual VA paperless claims processing system, or if the examiner has no access to Virtual VA, then via paper copies printed out for the examiner.

The August 2009 VA examiner, or other qualified VA clinician, must provide an addendum medical opinion answering the following questions: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's gastrointestinal cancer is related to presumed herbicide / Agent Orange exposure during military service in Vietnam? (For purposes of providing this opinion the Veteran's exposure to herbicide / Agent Orange during service is presumed).  

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's gastrointestinal cancer is caused by or the result of alleged radiation exposure during service?  In making this determination, consider the results of the radiation dose assessment of the Under Secretary for Health also being secured in this remand.  The Veteran alleges exposure to radiation from microwave towers in Vietnam.  He states that as a military policeman, he provided physical security support to remote signal sites, usually within close proximity to microwave towers used for transcontinental communications.  See November 2010 Veteran's statement; December 2008 VA Form 9.

(c) In making the above determinations, the examiner must explain the rationale for his opinion and discuss the Veteran's lay contentions and unusual medical history in the development of his gastrointestinal cancer.  It is already acknowledged that gastrointestinal cancer is not a presumptive disease for herbicide purposes.  But the Veteran relates that multiple studies by the American Medical Association have shown that gastrointestinal cancer can be related to Agent Orange exposure.  The Veteran submitted a copy of House Bill H.R. 3491 to show that presumptive service connection for gastrointestinal cancer was at least being considered by the House at that time based on medical evidence.  In addition, the Veteran maintains his situation is unusual in that other physicians have told him he did not have the usual risk factors of age, gender, race, or alcohol use for the development of gastrointestinal cancer.  Thus, the Veteran maintains that in-service herbicide exposure or radiation exposure is the only possible cause of his cancer.  See September 2010 Veteran's statement; December 2008 VA Form 9; October 2005 claim. The addendum opinion must address these contentions in greater detail than the previous opinion.  

(d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

7.  After sending the above VCAA notice and after securing any available SPRs, STRs, and radiation dose assessment from the Under Secretary for Health, the RO/AMC must secure a VA opinion by an appropriate clinician to determine the etiology of the Veteran's current chronic renal insufficiency (kidney disorder).  The purpose of this examination is to determine whether any current chronic renal insufficiency disorder is related to service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be made available for review for the examination and the clinician must state whether such review was accomplished.  As to Virtual VA treatment records, all relevant records must be made available to the examiner either in the Virtual VA paperless claims processing system, or if the examiner has no access to Virtual VA, then via paper copies printed out for the examiner.

The VA clinician must provide a medical opinion addressing the following considerations: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's chronic renal insufficiency (kidney disorder) is related to presumed herbicide / Agent Orange exposure during military service in Vietnam or to his one reported instance of treatment for a kidney infection during service? (For purposes of providing this opinion the Veteran's exposure to herbicide / Agent Orange during service is presumed).  

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's chronic renal insufficiency (kidney disorder) is caused by or the result of alleged radiation exposure during service?  In making this determination, consider the results of the radiation dose assessment of the Under Secretary for Health also being secured in this remand.  The Veteran alleges exposure to radiation from microwave towers in Vietnam.  He states that as a military policeman, he provided physical security support to remote signal sites, usually within close proximity to microwave towers used for transcontinental communications.  See November 2010 Veteran's statement; December 2008 VA Form 9.

(c) Is it at least as likely as not (i.e., 50 percent or more probable) the Veteran's current chronic renal insufficiency is proximately due to or the result of his metastatic carcinoid cancer?

(d) Is it at least as likely as not (i.e., 50 percent or more probable) the Veteran's current chronic renal insufficiency is chronically aggravated or worsened by his metastatic carcinoid cancer, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of his chronic renal insufficiency by metastatic carcinoid cancer, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

(e) In rendering this opinion, the clinician's attention is drawn to the following specific items of evidence: STRs currently in the claims folder are negative for a kidney disorder.  A September 1968 STR notes a urethral discharge, but the diagnosis was prostatitis.  However, for purposes of this VA opinion request, the clinician is directed to assume, based on the evidence currently of record, that the Veteran is credible in stating that he was hospitalized and treated for a kidney infection during service sometime between between December 1968 and February 1969.  See July 2012 Travel Board hearing testimony at pages 4-5; September 2010 Veteran's statement; December 2008 VA Form 9; June 2009 DRO hearing testimony at pages 2-4.  

(f) Post service, the Veteran contends that he continued to experience periodic kidney infections and kidney stones after service.  He says he was treated for kidney problems in the 1970s, but this evidence is not of record.  See July 2012 hearing testimony at page 9; December 2008 VA Form 9.  However, VA treatment records and a VA examination dated in 1980 are negative for any kidney disorder.  Notably, a July 1994 private treatment record from Cigna Healthcare documents "no prior history of renal stones."  Private computed tomography (CT) scans of the kidneys dated in April 1992, May 1993, February 1994, January 1995, and February 1996 reveal "normal" kidneys.  In fact, there is no post-service diagnosis of renal calculi until VA treatment records dated from 2005 to 2009.  The most recent VA treatment records on Virtual VA dated in 2010 and 2011 assess chronic renal insufficiency and urethral calculi.  

(g) IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE VETERAN'S POST-SERVICE CONTENTIONS OF KIDNEY INFECTIONS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING.

(h) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

8.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the service connection claims for gastrointestinal cancer and a kidney disorder.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Appellant an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


